Citation Nr: 0802763	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-25 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, diagnosed as degenerative disc disease.

2.  Entitlement to service connection for a genitourinary 
disorder, claimed as urination problems.

3.  Entitlement to service connection for a bilateral foot 
disorder.

4.  Entitlement to service connection for an acquired 
psychiatric disorder.

5.  Entitlement to service connection for a bilateral knee 
disorder.

6.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as stomach ulcers.




ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


REMAND

The veteran served on active duty from February 1979 to 
November 1980.

Medical records from the Memphis, Tennessee, VAMC noted that 
the veteran was receiving Social Security Disability 
benefits.  Additionally, he stated that he received treatment 
in San Bernardino, California.  However, these records have 
not been requested.  

VA has a duty to assist the veteran in the development of 
facts pertaining to his claims.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); see also 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(c), (d) (2007).  Therefore, 
this case must be remanded in order to obtain the missing 
records.

Additionally, the veteran asserts that he injured his back 
during military service.  The service medical records reflect 
a diagnosis of lumbar strain, and recent treatment records 
confirm a diagnosis of degenerative disc disease.  Therefore, 
a medical examination is necessary in order to properly 
decide this claim.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the veteran's SSA records and associate 
them with the claim's folder.  If no records are 
available, such notation should be made.

2.  After securing the appropriate release, obtain 
the veteran's medical records from the San 
Bernardino, California Vet Center.  If no records 
are available, such notation should be made.

3.  The RO should schedule the veteran for an 
orthopedic examination in order to ascertain the 
nature and etiology of any current back disability.  
After reviewing the entire record, the examiner 
should express an opinion as to whether it is at 
least as likely as not (i.e., a likelihood of 50 
percent or greater) that the veteran's back 
disability was either initially manifested in 
service or was otherwise related to his service.  
The claim's folder must be made available to and 
reviewed by the examiner in conjunction with the 
scheduled examination.

4.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If any benefit sought on appeal remains 
denied, the veteran and his representative, if any, 
should be furnished a supplemental statement of the 
case (SSOC).  An appropriate time should be given 
for them to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

